Per Curiatvt.
A suit was brought upon two promissory notes, which the defendant had given to Nelson and Duchin, who were' doing painting and paperhanging work on his farm at Colts Neck. These notes were given to the plaintiffs in payment for paint and merchandise.
The defendant offered himself as a witness in an attempt to show that the plaintiffs were not holders in due course for value. His testimony was to the effect that a man who said he was Citrin, whom he could not identify, said that the notes were put in for collection.
The District Court judge quite properly took the case from the jury and directed a verdict for the plaintiff.
The testimony of Mr. Tansey was not legal evidence, such as would bind the plaintiffs. Parties to a suit cannot bo deprived of their legal rights by the statements of someone *882whom somebody thought might be one of the parties to the suit.
The testimony of Mr. Tansey respecting the giving of the notes violates the parol evidence rule and was quite properly dealt with by the learned District Court judge.
The judgment appealed from will be affirmed, with costs.